DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Berntop et al. (2018/0281785) and Korchev et al. (2019/0317496).
Berntop et al. teaches transitioning a vehicle from a current state to a next state, and teaches a path planner that determines a sequence of regions to produce a trajectory to a target displacement (Berntop et al; see P[0084]), and teaches using a total probability density function to determine a trajectory with a highest probability (Berntop et al.; see P[0113]), which, referring to Claim 1 of the present application, teaches the claimed “motion planner” and determining a “control command” to transition to a target state.
However, Berntop et al. does not teach the limitations directed to “a set of control functions, wherein each control function is configured to transition the current state of the vehicle into a target state based on its corresponding control objective” and “an output of the probabilistic control function is a parametric probability distribution over the target state defined by a first moment and at least one higher order moment” and “the controller determines the control command based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state”.
Korchev et al. teaches a motion control module that uses a current state of a vehicle and generates control algorithms to control vehicle actuators based on a motion planner (Korchev et al.; see P[0070]), and teaches predicting a new position as a joint probability distribution, (Korchev et al.; see P[0051), which teaches the claimed “set of control functions” of the present application. However, Korchev et al. also fails to teach or render obvious the use of “an output of the probabilistic control function” that is “a parametric probability distribution over the target state defined by a first moment and at least one higher order moment”, and determining a “control command” based on a “first moment and at least one higher order moment of the joint parametric probability distribution of the target state”.
In particular, the Examiner could find no prior art which would be obvious to use to modify Berntop et al. and Korchev et al. to teach the limitations directed to using a “first moment” and a “higher order moment” together with a “joint parametric probability distribution” of a “target state”. While these limitations not taught by the prior art may be found individually in various prior art, the Examiner could find no motivation in the prior art to combine various prior art references to teach the combination of limitations of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662